Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 1 of 7 Page ID #:2678




                                                           12/13/18




                                          REDACTED
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 2 of 7 Page ID #:2679
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 3 of 7 Page ID #:2680
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 4 of 7 Page ID #:2681
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 5 of 7 Page ID #:2682
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 6 of 7 Page ID #:2683
Case 2:13-cr-00106-DOC Document 311 Filed 12/13/18 Page 7 of 7 Page ID #:2684
